MORRISON, Judge.
The conviction is for violation of Article 535c, Vernon’s Ann. P. C.; the punishment, fifteen years in the penitentiary.
*164The record shows that the overt act of exposure of his private parts here relied upon is the same act thereafter relied upon for conviction in our Cause No. 26,606. Richard Young v. State (Page 164, this volume), 261 S.W. (2d) 836. The indictment here charges such indecent exposure to one of the two boys present on the occasion, while the subsequent conviction was upon an indictment alleging such exposure to the other boy. The state may obtain but one final conviction based upon this single overt act.
Also here, as in our Cause No. 26,606, testimony was offered of extraneous offenses for the purpose of showing lascivious intent.
Appellant was without counsel upon his trial, and though his objection to the testimony as to extraneous crimes is meager, we have reached the conclusion that by reason of the admission of such evidence appellant has not received a fair and impartial trial; and it is our duty to reverse for the error mentioned.
The judgment is reversed and the cause remanded.